 


110 HR 2009 IH: To repeal the Medicare cost containment provisions contained in subtitle A of title VIII of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.
U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2009 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2007 
Mr. Wexler introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the Medicare cost containment provisions contained in subtitle A of title VIII of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. 
 
 
1.Repeal of medicare cost containment provisionsSubtitle A of title VIII of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is repealed and the provisions of law amended by such subtitle are restored as if such subtitle had not been enacted.  
 
